Title: To Thomas Jefferson from Lewis Littlepage, 12 February 1789
From: Littlepage, Lewis
To: Jefferson, Thomas



My Dear Sir
Warsaw. 12th. february 1789.

I have the honor to transmit to you the inclosed paquet from Admiral Jones, with a letter to the Marquis De la Fayette; both of which have been in my care since the time of my departure from the Russian army before Oczakow.
The delay has by no means proceeded from inattention, but in great part from the uncertainty of my own situation, and the want of a safe opportunity. You are doubtless curious to know the real state of affairs in this Country. There never was, I believe, a more confused, and more complicated scene of politics. One system has been overturned without establishing any other, much less a better.  If the court of Berlin persists in fomenting dissension, matters may be carried to a great length; but if the influence of the King can still prevail only so far as to prevent any rash or inconsiderate step which might bring on an actual rupture with Russia or her Ally, much good may arise from what has been already done or may farther take place. The establishing a revenue and raising an army are important, under any circumstances; and the temporary loss of a majority in the Diet is not a sufficient motive to deter the King from concurring even with the Opposition, upon objects of permanent and general utility.
The vote of 100,000. men exceeds the ability of the country, but 60,000. may be raised and maintained, which, (considered as an auxiliary force) is far from contemptible.
The Court of Vienna has as yet taken little part in the affairs of Poland.
I am anxious to know what is going forward in our Transatlantic world. Hailes tells me that you talked of quitting Europe in the spring. If so I hope you mean to return.
My most affectionate compliments to the Marquis De La Fayette; I have been fifty times upon the point of writing to him, and still defer it in hopes of being able to inform him of something positive, both upon public and my own private affairs. I shall be happy to hear from you, and remain most sincerely and respectfully Dear Sir Your most obedient and most humble Servant,

L. Littlepage

